

COMMERCIAL MANUFACTURING AGREEMENT
This COMMERCIAL MANUFACTURING AGREEMENT (this “Agreement”) is entered into
effective as of October 1, 2018 (the “Effective Date”), by and between SIGA
Technologies, Inc., a Delaware corporation (“Customer”), having a place of
business at 31 East 62nd Street, New York, NY, 10065, and Albemarle Corporation,
a Virginia corporation (“Albemarle”), having a place of business at 4350
Congress Street, Suite 700, Charlotte, North Carolina 28209. Each of Customer
and Albemarle is sometimes referred to herein as a “Party” and collectively as
the “Parties”.
RECITALS
A.    Customer is in the business of developing and commercializing
pharmaceutical products.
B.    Albemarle is in the business of performing contract manufacturing and
supply of pharmaceutical products.
C.    Customer is actively engaged in various efforts to sell courses of
tecovirimat (primarily known as TPOXX®), including but not limited to seeking a
contract from the United States Government (the “USG”) under the Project
BioShield Act of 2004 (the “Act”) pursuant to RFP-BARDA-18-100-SOL-00011 (the
“RFP”), including contract HHSO100201800019C to supply, among other things, up
to 1.7 million courses of FDP (as defined below) to the Strategic National
Stockpile. Any contract to be entered into by the Customer with the USG in
response to the RFP shall be known as the “BARDA Contract”.
D.    Customer and Albemarle entered into a Mutual Confidential Disclosure
Agreement dated January 23, 2006, as amended December 28, 2006, December 8, 2008
and January 12, 2010 (collectively, the “Prior CDA”).
E.    Customer and Albemarle entered into a Mutual Confidential Disclosure
Agreement dated April 27, 2018 (the “CDA”).
F.    Customer and Albemarle entered into an agreement dated January 23, 2006
pursuant to which Albemarle has manufactured, tested and supplied the API (as
defined below) for oral FDP, for use in the manufacture of registration batches
and pursuant to which Albemarle continues to conduct stability studies with
respect to such batches (the “Prior Manufacturing Agreement”).
G.    Customer and Albemarle entered in an agreement dated August 24, 2009 to
manufacture, test, and supply ST-246® Monohydrate (Form-I) to Customer for use
as the API for FDP in quantities that are scaled up for the Customer’s
validation batches (the “Validation Supply Agreement”).
H.    Customer and Albemarle entered in a commercial manufacturing agreement
dated as of August 25, 2011, as amended on December 21, 2012 by that certain
Addendum to Commercial Manufacturing Agreement (the “First Addendum”); as
amended on July 1, 2013 by that certain Addendum 2 to Commercial Manufacturing
Agreement (the “Second Addendum”); as amended on July 2, 2014 by that certain
Addendum 3 to Commercial Manufacturing Agreement (the “Third Addendum”); as
amended on April 29, 2015 by that certain 2015 Amendment to the Commercial
Manufacturing Agreement (the “2015 Amendment”, collectively, the "Prior
Commercial Manufacturing Agreement’).
I.    Customer desires to contract with Albemarle to manufacture, test and
supply the Product (as defined below) to Customer as set forth herein..


1




* Certain material has been omitted pursuant to a request for confidential
treatment. Such omitted material has been filed separately with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------




NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises and covenants set forth below, the Parties hereby agree as follows:
1.DEFINITIONS
For purposes of this Agreement, the terms defined in this Section 1 shall have
the respective meanings set forth below:
“API” shall mean active pharmaceutical ingredient.
“Applicable Law” means all laws, ordinances, rules and regulations of the United
States or any other jurisdiction applicable to any aspect of the obligations of
Albemarle or Customer, as the context requires, under this Agreement, as amended
from time to time, including (A) all applicable federal, state and local laws
and regulations of the United States, (B) the U.S. Federal Food, Drug and
Cosmetic Act, as amended (the “FFDCA”), (C) all applicable laws and regulations
in any other relevant jurisdiction where Product is being manufactured or
supplied, and (D) cGMP, or their respective equivalents in any other relevant
jurisdiction where Product is being manufactured.
“BARDA” means the U.S. Biomedical Advanced Research and Development Authority.
    
“BARDA Contract” shall have the meaning set forth in paragraph C of the
Recitals.
“Batch Documentation” shall mean complete and accurate copies of all of the
following, as applicable: Albemarle audited production batch records, deviation
reports, investigation reports, a COA, Product release chromatographs and
corresponding calculations for all batches, management of Change (MOCs), cGMP
certificate of compliance, and stability data, when available (including one
chromatograph utilizing one condition for each pull interval from one batch).
For the sake of clarity, originals of the Batch Documentation will be retained
by Albemarle and made available for inspection for all batches produced,
including aborted batches, and a complete copy of Batch Documentation shall be
furnished to Customer in accordance with Section 3.2.
“cGMP” shall mean Good Manufacturing Practices as (a) prescribed from time to
time by the FDA, including within the meaning of 21 C.F.R. Parts 210 and 211, as
amended, (b) their respective equivalents in any other relevant jurisdiction
where Product is being manufactured, and (c) the ICH Q7 guidelines.
“CMC” means Chemistry, Manufacturing and Controls.
“COA” shall mean a certificate of analysis prepared in accordance with the
Quality Agreement that shall include the results of the tests set forth in the
Specifications in Exhibit C, as may be amended in accordance with this
Agreement.
“Facility” shall mean the Albemarle cGMP FDA-approved manufacturing facility at
which the manufacturing and testing services will be performed. This facility is
located at 1421 Kalamazoo Street, South Haven, Michigan 49090.
“FDP” shall mean the final drug product utilizing the Product as its API.
“FDA” shall mean the United States Food and Drug Administration or the successor
thereto.
“Government Contract” shall mean any contract currently existing or hereafter
entered into by a Government Entity and Customer for the supply of the FDP,
including any BARDA Contract.
“Government Entity” shall mean any government entity of any country of the
world, including the USG.
“include(ing)” shall mean “include(ing) without limitation”.


2




* Certain material has been omitted pursuant to a request for confidential
treatment. Such omitted material has been filed separately with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------




“Lead Time” shall mean (a) with respect to the First Renewal Order (as defined
below) of Product, [redacted]*, and (b) with respect to each Firm Order (as
defined below) of Product, [redacted]*.
“Product” shall mean the unmicronized form of the active pharmaceutical
ingredient known as, or containing, tecovirimat (Form-I, also known as Form B),
the structure of which is attached as Exhibit A hereto, which meets the
Specifications set forth in Exhibit C.
“Regulatory Authority” shall mean, with respect to a country, any governmental
authority (whether federal, state, provincial, municipal or others) regulating
the exportation, importation, use, manufacture, distribution, marketing and/or
sale of pharmaceuticals, which, in the United States, shall include the FDA.
“Specifications” shall mean the specifications for the manufacture of the
Product set forth in Exhibit C, as may be amended in accordance with this
Agreement.
2.MANUFACTURE OF PRODUCT
2.1     Manufacturing Services. Albemarle shall manufacture, sell and deliver to
Customer or its designee all Product ordered by Customer in conformance with
terms and conditions of this Agreement. In addition, Albemarle shall perform an
analysis of samples of the micronized form of the Product as set forth in
Section 2.12 and Exhibit B, and shall perform the stability studies as set forth
in Section 2.11 and Exhibit D. Albemarle will dedicate sufficient manufacturing
capacity to fill Customer’s orders within the applicable Lead Time; provided,
however, that Customer’s orders do not exceed [redacted]* batches, or
approximately [redacted]* of Product. If Customer’s demand exceeds [redacted]*,
or approximately [redacted]*, Customer and Albemarle will mutually agree on the
amount of Product to be manufacturered, sold and delivered by Albemarle. Unless
otherwise agreed between Albemarle and Customer, all Product will be
manufactured under cGMP conditions at the Facility. Subject to the provisions of
this Agreement related to subcontracting, Albemarle shall not transfer or
perform any of the work required by this Agreement outside of the United States
without specific written consent by Customer, which shall be subject to the
restrictions on foreign manufacturing contained in Customer’s Government
Contracts, the contents of which, to the extent necessary, shall be made known
to Albemarle by Customer and which contents shall be deemed to be Confidential
Information of Customer.
2.2    First Renewal Order. Albemarle and Customer shall cooperate fully and
negotiate in good faith in estimating and scheduling the first order of
commercial quantities of Product (“First Renewal Order”) to be placed by
Customer, with the mutual goal of the Parties that the First Renewal Order be
scheduled for completion and delivery to Customer or its designee not later than
six (6) months after the date the First Renewal Order is placed by Customer,
except in cases where the First Renwal Order requires the purchase of raw
materials with lead times more than six (6) months. In such case, Albemarle and
Customer shall cooperate fully and negotiate in good faith in estimating and
scheduling any such orders.
2.3    Forecasts and Firm Orders.
2.3.1    Starting after the placement of the First Renewal Order, on or before
the first day of each calendar month, Customer shall give Albemarle Customer’s
good faith written estimate of Customer’s projected requirements of the Product
for delivery during the upcoming twelve (12) months. Such forecasts constitute
non-binding, good faith estimates provided solely to assist Albemarle in raw
material procurement, production planning and manufacturing of the Product.
Albemarle shall use these forecasts to procure long leadtime raw materials.


3




* Certain material has been omitted pursuant to a request for confidential
treatment. Such omitted material has been filed separately with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------




2.3.2    Customer acknowledges that, since Product is a product made exclusively
for Customer, and in order to accommodate Albemarle’s planning, manufacturing,
analytical testing and release of the Product, Customer agrees to place a
binding non-cancelable written purchase order for the delivery of any Product
required in the first three (3) month period of the initial or any updated
forecast (a “Firm Order”). Customer further agrees to place Firm Orders in
one-batch increments, each batch to consist of approximately 1,450 kg. Albemarle
shall, upon receipt of any Firm Order after the First Renewal Order, deliver
ordered batches of Product within the Lead Time applicable to such Firm Order,
which period shall be shortened, as much as possible, taking into account the
availability of raw materials.
2.3.3    In the event that Customer does not place binding orders for Product
consistent with the forecasted quantities, then in order to compensate Albemarle
for the actual and full costs of procuring long lead time raw materials,
Customer shall pay Albemarle the documented direct costs associated with any
unused quantity of such raw materials purchased by Albemarle specifically for
the manufacture of the Product, provided that Albemarle has made good faith
efforts to return such raw materials to their manufacturers for credit. Any such
raw materials, for which Customer pays Albemarle the documented direct costs,
shall be deemed to be the property of Customer, and Albemarle shall promptly
assign all right, title and interest in and to such raw materials to Customer.
Albemarle shall store such unused raw materials at the Customer’s request at no
charge for up to one (1) year, and thereafter shall, at Albemarle’s option,
continue to store such raw materials at the Customer’s expense and Albemarle
shall, upon notice to Customer, deliver them to Customer or its designee.
Albemarle shall otherwise, at Customer’s expense, properly dispose of any unused
raw materials, any rejected Product and any waste in accordance with Applicable
Law.
2.4    Purchase Orders. Customer shall issue written purchase orders to
Albemarle for the First Renewal Order and each Firm Order. Purchase orders shall
be placed at least the applicable Lead Time before the desired delivery date and
shall be deemed accepted if placed in accordance with the terms and conditions
of this Agreement. Purchase orders shall specify the quantity of the Product
ordered, the requested delivery date, and the means of shipment (provided,
however, that the means of shipment complies with all Applicable Law and any
requirement of any applicable Government Contract). Purchase orders issued by
Customer and accepted (or deemed accepted) by Albemarle shall constitute the
binding obligation of Albemarle to manufacture, sell and deliver to Customer the
specified quantity of the Product by the specified delivery date (and perform
the post-micronization testing services set forth in Section 2.12 and Exhibit B
for such Product and the stability studies set forth in Section 2.11 and Exhibit
D for such Product) and the binding obligation of Customer to purchase the
specified quantity of the Product therein delivered in conformance with this
Agreement. Purchase orders issued by Customer shall be effective solely with
respect to specifying the quantity, requested delivery date and means of
shipment of the Product being ordered. All other terms and conditions printed or
included on such purchase orders which contradict or would serve to alter the
provisions of this Agreement shall be of no effect or force.
2.5    Purchase Commitments.
2.5.1    Customer agrees (i) to order one hundred percent (100%) of Customer’s
internal and external requirements of the Product from Albemarle for the first
three (3) years of this Agreement except in cases whereby the potential demand
opportunity requires local or alternative manufacturing location (as required by
a customer as part of a procurement award) which would exclude Albemarle as the
site of manufacture, and (ii) in the event that production over three (3) years
is less than twelve (12) metric tons of API, then Albemarle shall continue to


4




* Certain material has been omitted pursuant to a request for confidential
treatment. Such omitted material has been filed separately with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------




manufacture 100% of Customer’s internal and external requirements of the Product
until Albemarle has cumulatively manufactured twelve (12) metric tons since the
Effective Date. Additionally, if SIGA does not provide firm orders for the
manufacture of at least twelve (12) metric tons of API within the first three
(3) years of this Agreement, then the minimum supply percentage for Albemarle in
year 4 will be 50% and in year 5 it will be 30%. For years 4 and 5 of this
Agreement, provided that twelve (12) metric tons of API has been manufactured by
Albemarle within the first three (3) years of this Agreement, Albemarle will
manufacture at least 70% of Customer’s internal and external requirements of the
Product. Beginning in year 4, provided that that Customer has placed firm orders
for twelve (12) metric tons of API with Albemarle during the first three (3)
years, SIGA may bring a valid comparable offer to sell Product, by a responsible
supplier, of a like quantity of Product of a quality equal to the Albemarle
Product and appropriately qualified by SIGA for the same application as the
Albemarle Product, at a price that is lower than is provided pursuant to this
Agreement. SIGA must submit written evidence satisfactory to Albemarle of such
lower priceand, if Albemarle is unable to meet the comparable price within 30
days, SIGA may accept such competitive offer by providing written notice to
Albemarle within five business days, provided, however, that Albemarle will
continue to manufacture at least 30% of Customer’s internal and external
requirements of the Product in years 4 and 5. SIGA can bring a valid comparable
price to Albemarle once per year. If Albemarle is able to meet the comparable
price the parites will discuss the option to extend the term and the percentage
of Customer’s internal and external product requirements to be manufactured by
Albemarle.
2.5.2    Customer’s purchase commitments under Section 2.5.1 of this Agreement
are subject to the following:
(a)    In the event that a proposed contract to be entered into by Customer for
the sale of FDP in an intravenous formulation requires that the Product used as
the API for such FDP be manufactured to specifications other than the
Specifications, and the Parties are not able to reach agreement on the necessary
changes to the Specifications for such intravenous formulation or to pricing
therefore, the amounts of Product contemplated by such proposed Customer
contract shall not be counted or considered when calculating Customer’s internal
and external requirements or the amount to be ordered by Customer or the amount
to be delivered by Albemarle.
(b)    If either (i) the shipment of any Customer order of Product or any
portion thereof, or the provision of any analytical data for released Product to
be provided to Customer hereunder is late by more than twenty (20) days on more
than one occasion, (ii) Product produced and released by Albemarle is defective
or does not conform to the Specifications or Applicable Law on more than one
occasion, or (iii) Albemarle otherwise fails to perform any of its obligations
under this Agreement and does not cure such failure within thirty (30) days of
written notice from Customer (said notice specifying the nature of the failure),
Customer shall have, in addition to any other rights under this Agreement or in
law, the right to reduce or terminate its purchase commitment obligation under
Section 2.5.1 hereof.
2.6    Subcontractors.
2.6.1    Subject to approval by the applicable Government Entity if required by
a Government Contract, (a) Customer consents that Albemarle may engage, for the
duration of the Term, [redacted]*, as subcontractor to provide [redacted]*, (b)
Customer also consents that Albemarle may engage, for the duration of the Term,
[redacted]*, as subcontractor to provide [redacted]*, and (c) Customer also
consents that Albemarle may engage, for the duration of the Term, [redacted]*,
as a subcontractor to provide [redacted]*, as long as such subcontractors may


5




* Certain material has been omitted pursuant to a request for confidential
treatment. Such omitted material has been filed separately with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------




perform their respective subcontracts in accordance with all applicable legal
requirements and the requirements of this Agreement. Albemarle may not engage
any other subcontractors to perform Albemarle’s obligations under this
Agreement, except upon express prior written consent by Customer, which consent
shall not be unreasonably withheld but which will be subject to and take into
account whether the approval of the applicable Government Entity as necessary.
2.6.2    The Parties agree and acknowledge that, if, in order to meet Customer’s
requirements, it is necessary that a portion of Customer’s Product requirements
be manufactured outside the United States, Albemarle shall be afforded a
reasonable opportunity to subcontract such portion of the manufacture and
testing of the Product to a third party that fulfills the requirements of
Customer, provided that (i) Customer shall have the right to prior approval of
the proposed subcontractor, and the non-commercial terms of such subcontract,
which approval will not be withheld without cause; (ii) any such subcontract
will grant Customer the right to oversee and monitor the performance of any such
subcontractor in the manner to be agreed by the Parties in good faith, but in no
event with less oversight than Customer would have had if the Product had been
manufactured by Albemarle under this Agreement; (iii) any such subcontract will
contain all of the terms and conditions to which Albemarle is obligated under
this Agreement, including any “flow-down” requirements under any Government
Contract for which such Product will be used, and (iv) any such subcontract will
be subject to the approval of the applicable Government Entity as necessary.
2.6.3    Any such permitted appointment of subcontractors pursuant to Sections
2.6.1 and 2.6.2 hereof shall not affect or diminish Albemarle’s responsibilities
and obligations set forth herein and Albemarle shall remain responsible to
Customer for the performance of its subcontractors. Albemarle will cause its
subcontractors to grant Customer the right to perform annual and “for cause”
audits of Albemarle’s subcontractors to evaluate their quality systems and for
compliance with cGMP, Applicable Law, Specifications, applicable product and
establishment standards, and security requirements. Albemarle represents and
warrants that the approved subcontractors are aware of and have agreed to any
requirements imposed by Applicable Law on Customer and its contractors and
subcontractors, and such subcontractors shall also comply with all relevant
obligations imposed on Albemarle under this Agreement, including Customer’s
right to place, at Customer’s option, a person in subcontractor’s facility to
observe the activities of the subcontractor.
2.7    Albemarle’s Responsibilities; Quality Agreement.
2.7.1    Albemarle shall manufacture the Product and perform the other
activities in accordance with this Agreement, the Specifications and all
Applicable Law. Albemarle shall bear the full cost of manufacturing the Product
and shall be responsible to manufacture and/or supply, without limitation, all
raw materials, starting materials, source materials, intermediates, labor,
facilities, utilities, and the equipment necessary for the manufacture of the
Product, setting up of the manufacturing process, and assembling and packaging
of the Product, all in accordance with the Specifications. Any materials,
including raw materials, purchased by Albemarle in excess of the volume required
for manufacture of Product under this Agreement shall remain the property of
Albemarle, subject to Section 2.3.3. In addition, Albemarle shall perform the
analysis of the micronized form of the Product as set forth in Section 2.12 and
Exhibit B, and shall perform the stability studies as set forth in Section 2.11
and Exhibit D.
2.7.2    Albemarle shall abide by the terms and conditions of the Quality
Agreement attached hereto as Exhibit E (“Quality Agreement”), the provisions of
which are integral to its performance of its obligations under this Agreement.
In the event of an inconsistency between the terms of the Quality Agreement and
the terms of the body of this Agreement, the terms of this


6




* Certain material has been omitted pursuant to a request for confidential
treatment. Such omitted material has been filed separately with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------




Agreement shall control. The Quality Agreement may only be amended upon written
agreement of the Parties, provided that, the Quality Agreement shall be deemed
to be amended to the extent necessary to conform with the provisions of any
Government Contract, or a quality agreement with any Government Entity required
to be entered into pursuant to any such Government Contract. Customer shall
provide Albemarle a written notice of any such amendment, and to the extent any
such amendment would require Albemarle to incur more expense or commercial
effort for adherence to the revised Quality Agreement as reasonably determined
by Albemarle in good faith, the Parties agree to negotiate in good faith revised
pricing for the sale of the Product hereunder.
2.8    Specifications and Vendors.
2.8.1    The Specifications for Product may only be revised upon written
agreement of both Parties, except that Albemarle shall provide its prompt
written agreement if the FDA or any other Government Entity requires Customer to
revise the Specifications, whether pursuant to Customer’s Government Contracts,
cGMP requirements, or otherwise (a “Mandated Specification Change”). If any such
Mandated Specification Change or a mutually agreed upon change to the
Specifications requires any material change to the manufacturing process or raw
materials, the Parties shall negotiate in good faith a reasonable adjustment to
the Unit Price to be paid by Customer hereunder and the applicable Lead Time.
Albemarle and Customer agree that a Mandated Specification Change or mutual
agreement to change the Specifications shall not change, effect, modify or alter
any other provision of this Agreement with the exception of the Unit Price and
possibly the Lead Time. Both Parties understand and agree that material changes
in Specifications may affect Unit Price and Lead Time and agree to negotiate in
good faith in such cases to arrive at a revised Unit Price and Lead Time
mutually agreed in writing by both Parties for all subsequent work affected by
such changes in Specifications, provided however, that any Mandated
Specification Change that imposes a more stringent Specification, but which
Specification is within the demonstrated process capability for the manufacture
of the Product, based on relevant available data from all commercial size
batches of Product manufactured prior to the date of such change, shall not be
considered a material change in the Specifications.
2.8.2    Albemarle has qualified the raw material vendors set forth in Exhibit
H. In the event that Albemarle wants to add an alternate raw material vendor, or
wants to supply any raw material itself, it must qualify such vendor (including
Albemarle) in the manner provided in its standard operating procedures, and
provide the results of such qualifying tests to Customer for its approval, which
approval will not be withheld without cause.
2.9    Compliance. Albemarle shall maintain the Facility, and shall manufacture
the Product, in compliance with this Agreement, the Specifications and all
Applicable Law. Albemarle shall allow Customer, at Customer’s option, to place a
person in the Facility to observe the commercial manufacturing process.
2.10    Recalls. In the event of a Product or FDP defect or recall caused by
Albemarle’s failure to manufacture the Product in accordance with the
Specifications and Applicable Law, or its failure to analyze appropriately the
micronized form of the Product, Albemarle shall reimburse Customer for the costs
related to curing the defect and accomplishing the recall, to the extent such
costs result from Albemarle’s failure, provided, that in no event will
Albemarle’s liability pursuant to this Section 2.10 exceed the liability
limitation set forth in Section 7.2 hereof, except as provided in Section 6.1.2
with regard to any claim by a third party. In all other instances, the costs
related to a recall shall be borne by Customer.
2.11    Stability Studies. Albemarle will conduct [redacted]* month stability
studies in accordance with Exhibit D.


7




* Certain material has been omitted pursuant to a request for confidential
treatment. Such omitted material has been filed separately with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------




2.12    Micronized Product Analysis. Samples for analysis by FP14.SG, only, will
be provided by Customer through its drug product service provider and data will
be provided to Customer in the form of a COA within fourteen (14) days from the
receipt of test samples by the drug product service provider.
2.13    Security When requested by the Customer, Albemarle shall maintain
security at levels, and of quality, as has been provided under the Prior
Commercial Manufacturing Agreement. Additionally, Albemarle agrees to implement
security changes, when practicable, if such changes or enhancements are required
under any government contract or by Applicable Law. The Parties agree that in
the event such additional security corrective actions are necessary, they will
negotiate in good faith to reach agreement on a reimbursement amount for each
such additional security corrective action. Costs related to security requested
by the Customer shall be agreed upon between Albemarle and Customer and shall be
paid for by the Customer. Prior to the initial manufacturing under this
Agreement the Parties have participated in a pre-award security audit of the
Facility conducted by BARDA representatives. If such security audit resulted in
BARDA imposing a requirement that certain security corrective actions be
implemented by Albemarle as a condition to commencement of Product manufacturing
for the BARDA Contract, if it is awarded to the Customer. The Parties agree that
in the event such additional security corrective actions are necessary, they
will negotiate in good faith to reach agreement on a reimbursement amount for
each such additional security corrective action.


3. SUPPLY OF PRODUCT
3.1    Shipment. Albemarle shall ship the released Product FCA Facility, Freight
Collect, (per Incoterms 2010) to such location as designated in writing by
Customer. The purchase order shall set forth the transport means and company
selected by Customer for shipping the Product, provided that in the event a
designated carrier is unable to ship Product on schedule, Albemarle will obtain
an alternate carrier designation from Customer. Title and risk of loss and
damages to the Product ordered by Customer hereunder shall pass to Customer upon
delivery of the Product to the transporting carrier.
3.2    Product Release. Subject to the provisions of Sections 3.2.1 and 3.2.2,
batch review and release of Product for shipment to Customer’s shipping point
will be the responsibility of Albemarle’s Quality Assurance department, who will
act in accordance with Albemarle’s standard operating procedures. For each batch
of Product released by Albemarle for shipment, Albemarle will deliver to
Customer, at the same time it ships such batch, (i) a certificate of compliance
that will include a statement that the batch has been manufactured in accordance
with cGMP, Applicable Law and the Specifications, and (ii) a copy of the Batch
Documentation and COA.
3.2.1    For each of the first four (4) batches of Product ordered by the
Customer only, the following additional batch release procedure shall be
followed. Upon completion of each such batch and the review of all Batch
Documentation by Albemarle’s Quality Assurance department, Albemarle shall
forward to Customer, electronically or by overnight mail, the applicable
completed Batch Documentation for each Batch. Customer shall use reasonable
efforts to complete its review of the Batch Documentation within seven (7)
working days of receiving it from Albemarle (the “Customer Review Period”).
Subject to the results of its review, Customer will disposition the Product for
release and upon receipt of Customer’s disposition Albemarle shall deliver to
Customer the final COA, and release and ship the Product to the Customer’s
designated shipping point by the shipping method designated by the Customer.


8




* Certain material has been omitted pursuant to a request for confidential
treatment. Such omitted material has been filed separately with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------




3.2.2    Any problem discovered by either Party during its quality assurance
reviews will be communicated to the other Party directly along with any
supporting documentation of the problem. The communication shall occur within
three (3) business days after the discovery of the problem. The Product will be
immediately placed in quarantine until Albemarle and the Customer have met and
determined the final disposition of the Product. The resolution of any such
problem shall be accomplished in accordance with the Quality Agreement.
3.3    Packaging and Labeling. Albemarle shall package the Product in accordance
with the Specifications, and in compliance with the applicable labeling
requirements of FDA and all other Applicable Law regarding the labeling,
materials and containers applicable to the Product. Albemarle shall label the
Product with such labels, trade names, and trademarks as directed by Customer.
3.4    Freight and Insurance. Customer shall pay all freight, insurance charges,
taxes, import and export duties, inspection fees and other charges applicable to
the transport and delivery of the Product.
3.5    Rejection and Cure. Customer shall notify Albemarle within one hundred
twenty (120) days of Albemarle’s delivery of any batch of Product if it believes
that the batch, or any portion thereof, was damaged, defective or did not
conform to the Specifications or Applicable Law. In addition to any remedy
available to Customer under Sections 2.5.2(b), 2.10 or 6.1.2, Customer’s sole
remedy under this Section 3.5 against Albemarle for any failure to supply a
batch of conforming Product is expressly limited to one of the following (as may
be elected by Customer at its sole option):
(i)
Albemarle will promptly provide a replacement batch of conforming Product to
Customer at no additional cost and on a schedule mutually agreed upon by
Albemarle and Customer based upon lead time requirements for raw materials and
reimburse Customer for the shipping and micronization costs, if any, incurred by
Customer for the non-conforming batch, or

(ii)
refund within 10 business days to the Customer the full aggregate Price for such
batch of Product containing non-conforming Product, plus shipping and
micronization costs, if any, incurred by the Customer with respect to such
non-conforming batch of Product.

If Albemarle disputes the above referenced notice of rejection with respect to
any batch containing non-conforming Product, the Parties will each retest the
rejected Product within thirty (30) days of Albemarle’s notice of dispute. If
the Parties, after retesting the rejected Product continue to have conflicting
test results, the matter shall be referred to a laboratory selected by Customer
from the list included on Exhibit G (or other mutually agreed upon laboratory)
to perform tests on representative samples from the rejected portion of the
shipment. The results of such tests will be binding upon Customer and Albemarle.
If the laboratory determines that the batch contained Product that was
non-conforming, Albemarle will pay for all laboratory charges; if the laboratory
determines that Customer rejected the batch containing non-conforming Product in
error, then Customer will pay for all laboratory charges. Rejected Product will
be returned to Albemarle or disposed of at Albemarle’s expense in accordance
with Albemarle’s instructions, in which case Customer will deliver to Albemarle
an appropriate certificate of destruction. If Albemarle requests, Customer will
make its personnel available on a reasonable basis to work with Albemarle in
order to assist Albemarle in determining the reason for the non-conformity and
in developing remedial measures.


9




* Certain material has been omitted pursuant to a request for confidential
treatment. Such omitted material has been filed separately with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------




3.6    Force Majeure. Neither Party shall be liable to the other for any delay
or failure of performance resulting from any circumstance (other than the
payment of money owed) beyond the reasonable control of such Party (a “Force
Majeure Event”), which may include: fire, storm, flood, act of God, war,
earthquake, explosion, sabotage, epidemic, quarantine restrictions, embargo,
expropriation, strikes, failure of all available means of production or of
transportation, or shortage of labor, raw materials, or shortage of utilities,
fuel and/or energy. Subject to Section 3.7, Albemarle shall make every effort to
make up any deficiencies during the course of the force majeure event, unless
such oblligations are modified by written mutual agreement. In the event
Albemarle experiences a Force Majeure Event that continues for more than ninety
(90) days, Customer may, in addition to any other rights or remedies it may have
under this Agreement or in law, terminate this Agreement without cost or
penalty, except to pay Albemarle for all work performed and reimburse for all
costs incurred up to the termination date, not to exceed the applicable Price.
3.7    Apportionment. In the case of a shortage or anticipated shortage of
labor, raw materials, utilities, fuel or energy, Albemarle will allocate
equitably the available labor, raw materials, utilities, fuel and energy to
manufacture and use in the Product, to Albemarle's own internal use, to the use
of its affiliates and to the use in other products.
4.PAYMENT TERMS
4.1    Unit Price; Adjustments. The price to be charged by Albemarle for Product
manufactured and delivered under this Agreement shall [redacted]* per kilogram
of Product actually delivered in each batch (“Unit Price”). Pricing listed and
payment of the invoiced costs is contingent upon Albemarle and Customer written
agreement on security measures required for the production facility prior to
start of production of Product and the reimbursement plan for said security
measures. If necessary, Albemarle will perform a recrystallization upon
Customer’s request. For each such recrystallization (including multiple
recrystalizations for the same batch), Customer will pay Albemarle [redacted]*.
4.2    Unit Price Adjustments. The Unit Price set forth in Section 4.1 shall be
adjusted in accordance with Sections 4.2.2 and 4.2.3 below.
4.2.1    “Base Raw Material Cost” means the average invoiced cost of raw
materials used to produce all orders of Product placed by the Customer, such
average being the average invoiced cost of raw materials for the twelve months
prior to each anniversary date used in section 4.2.2 calculations..
4.2.2    Albemarle may raise or lower the Unit Price set forth in Section 4.1
due to increases or decreases in raw material costs over the Base Raw Material
Cost on the twelve (12) month anniversary of the Effective Date, and upon each
subsequent twelve month anniversary date thereafter, upon written notice to
Customer provided no less than thirty (30) days prior to the applicable
anniversary date (a “Raw Material Price Adjustment Notice”). Such revised Unit
Price shall be applicable for all batches of Product ordered after the twelve
(12) month anniversary of the Effective Date hereof, or any subsequent
anniversary date set forth above. At the request of the Customer Albemarle shall
furnish Customer with documentation demonstrating the raw material cost changes
from the Base Raw Material Cost. If, after receipt of such documentation,
Customer is not in agreement with such adjustment, then Customer shall notify
Albemarle in writing, and the Parties shall agree to an independent, qualified,
third party audit company whose services shall be retained to determine whether
or not such Unit Price increases or decreases meet the terms of this Agreement.
In the event the proposed Unit Price adjustment shall be deemed to have been
warranted by the third party auditor, Customer shall pay for all costs related
to such audit services.


10




* Certain material has been omitted pursuant to a request for confidential
treatment. Such omitted material has been filed separately with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------




In the event the proposed price adjustment shall be deemed to not have been
warranted by the third party auditor, Albemarle shall pay for all costs related
to such audit.
4.2.3    Upon no less than thirty (30) days’ notice prior to the third annual
anniversary of the Effective Date, and each annual anniversary date thereafter,
Albemarle shall also be entitled, but not obligated, to raise the Unit Price set
forth herein to reflect increases in non raw material costs incurred in the
manufacture of Product. This increase will be limited to the percentage
increase, if any, in the final U.S. Department of Labor, Bureau of Labor
Statistics, Producer Price Index for Commodities, Drugs and Pharmaceuticals (ID:
WPU 063) (Base Period 1982=100), as published by the Bureau of Labor Statistics,
U.S. Department of Labor, in the PPI Detailed Report for the month of July of
the year in which the calculation is being made, over such index for the
preceding July. All increases in Unit Price shall be applicable for all batches
of Product ordered hereunder after the thirty sixth (36th) month anniversary of
the effective date hereof and each twelve month anniversary thereafter, as
applicable.
4.2.4    Prior to the third annual anniversary of the Effective Date, any unit
price adjustments related to the cost of the raw material shall not exceed
[redacted]* per kilogram over any twelve (12) month period. After the third
annual anniversary of the Effective Date, any unit price adjustments related to
the cost of the raw material and non raw material costs incurred in the
manufacture of Product shall not exceed [redacted]* per kilogram over any twelve
(12) month period. Any adjustment to the unit price cannot occur until at least
[redacted]* kilograms of Product has been manufactured under this agreement.
4.3    Stability Study Fee. Albemarle shall charge a fee of [redacted]* for each
[redacted]* unmicronized stability study and [redacted]* for each [redacted]*
micronized stability study described in Section 2.11 that is requested by the
Customer. Such fee will be invoiced by Albemarle quarterly in arrears during the
first year of such study.
4.4    Invoicing. Albemarle shall provide to Customer an invoice with each
delivery of the Product. Each invoice shall reference the purchase order to
which the invoice relates and the quantity of the Product actually shipped.
Payments shall be sent to the “Remit to” address set forth on the invoice.
Should Customer dispute any portion of an invoice, it shall so notify Albemarle
in writing and the Parties shall attempt in good faith to resolve said dispute.
Any terms on any invoice or other purchase documentation issued by Albemarle
which are inconsistent with this Agreement shall be of no effect or force.
4.5    Payment. Customer shall pay all amounts due in U.S. dollars, payable
within forty-five (45) days of the date of the corresponding invoice. If
Customer fails to make payment within forty-five(45) days of the invoice date,
Albemarle shall be entitled to collect from the Customer interest on past due
payments at a rate of interest of one percent (1.0%) per month or the highest
rate permitted by law, whichever is less, as well as any costs incurred by
Albemarle in collecting such past due payments, including but not limited to,
reasonable attorneys’ fees, court costs and the reasonable value of Albemarle’s
time and expenses spent in connection with such collection action, computed at
Albemarle’s prevailing fee schedule and expense policies.
4.6    Taxes. Except as expressly provided elsewhere in the Agreement, Customer
will pay any tax (other than on income), duty or other governmental charge now
or hereafter imposed on any Product or imposed on Albemarle by reason of the
manufacture, sale, use or transportation of such products or raw material.
5.CONFIDENTIALITY
5.1    Confidential Information. The Parties agree and acknowledge that all
disclosures of information between the Parties, whether under this Agreement,
the Prior CDA, the


11




* Certain material has been omitted pursuant to a request for confidential
treatment. Such omitted material has been filed separately with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------




Validation Supply Agreement, the Prior Manufacturing Agreement, or the Prior
Commercial Manufacturing Agreement, shall be treated as “Proprietary
Information” under the CDA and shall be subject to the terms of the CDA. The
Parties hereby amend the CDA as necessary to protect the relevant disclosures
under this Agreement, including by extending the term of disclosure protected
under the CDA through the Term, and the Parties shall sign a written document
memorializing such amendment.
5.1    Confidential Agreement. Neither Party shall disclose any of the terms and
conditions of this Agreement to any person or entity outside such Party
whatsoever (other than to such Party’s affiliates and actual or potential
investors, lenders and acquirers (provided, that such recipients are bound to
maintain the confidentiality of this Agreement to the same extent as if they
were parties hereto) and subject to Section 8.5 below to any Government Entity
that is a purchaser or potential purchaser of FDP and such Party’s legal counsel
without the prior written consent of the other Party, except as such disclosure
may be required for accounting or tax reporting purposes, for purpose of
complying with the rules of any stock exchange on which the shares of a Party
trades, or as otherwise may be required by law.
5.2    Ownership of Confidential and Proprietary Information. Except as
otherwise agreed upon in writing or required pursuant to Section 11 (Flow down
provisions) below, each Party shall remain the sole owner of the patent rights
(and any other intellectual property rights) which have been or are being
developed by said Party before entering into this Agreement or during this
Agreement but independent of any activities to be carried out under this
Agreement. Notwithstanding the foregoing and for the avoidance of doubt,
Customer is the sole owner of any improvements (including process improvements),
derivations, inventions, innovations, developments, works of authorship,
know-how or processes related to the Product developed during the performance of
activities under this Agreement or under the Validation Supply Agreement or the
Prior Manufacturing Agreement, the Prior Commercial Manufacturing Agreement, and
all intellectual property rights therein, (collectively the “Process
Improvements”), and Albemarle and its Affiliates and subcontractors hereby
assigns to Customer all right, title and interest in and to all such Process
Improvements. Albemarle shall promptly disclose to Customer all Process
Improvements upon their creation, and shall provide Customer with such other
information about Process Improvements as Customer may reasonably request.
Albemarle and its Affiliates and subcontractors shall cooperate with Customer,
at Customer’s sole expense, by furnishing supporting data and signing documents
needed for the prosecution and maintenance of patent applications and patents
covering the Process Improvements. Albemarle shall not use any technology or
intellectual property proprietary to Albemarle or any Affiliate or third party
to manufacture the Product unless Albemarle first notifies Customer of such
intended use and obtains Customer’s prior written consent, and grants to
Customer a license reasonably acceptable to Customer thereunder.


6.    INDEMNITY; INSURANCE
6.1
Indemnity.

6.1.1    By Customer. Customer shall defend, indemnify and hold Albemarle
harmless from and against all losses, liabilities, damages, costs and expenses
(including reasonable attorneys’ fees and costs) (“Losses”) resulting from all
claims, demands, actions and other proceedings by any third party to the extent
arising from (a) the breach of any representation, warranty or covenant of
Customer under this Agreement, (b) any bodily injury to person (including


12




* Certain material has been omitted pursuant to a request for confidential
treatment. Such omitted material has been filed separately with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------




death) or damage to real or tangible personal property caused by the Product or
the use thereof (except if subject to Albemarle’s indemnification obligations
under Section 6.1.2(a) or 6.1.2(b)), (c) the gross negligence or willful
misconduct of Customer in the performance of its obligations under this
Agreement, or (d) infringement of any patents or trademarks or other third party
intellectual property rights which result from Customer's particular use of the
Product or from Albemarle's compliance with Customer's designs, specifications
or instructions.
6.1.2    By Albemarle. Albemarle shall defend, indemnify and hold Customer and
its affiliates, and its and their officers, directors, employees and agents,
harmless from and against all Losses resulting from all claims, demands, actions
and other proceedings by any third party (including any subcontractor of
Albemarle) to the extent arising from (a) the breach of any representation,
warranty or covenant of Albemarle under this Agreement, including any such
breach arising as a result of the action or omission of any Albemarle
subcontractor, or (b) the gross negligence or willful misconduct of Albemarle or
any subcontractor in the performance of Albemarle’s obligations under this
Agreement.
6.1.3    Indemnity Procedure. A Party (the “Indemnitee”) that intends to claim
indemnification under this Section 6 shall promptly notify the other Party (the
“Indemnitor”) of any claim, demand, action or other proceeding for which the
Indemnitee intends to claim such indemnification. The Indemnitor shall have the
right to assume and control the defense thereof with counsel selected by the
Indemnitor; provided, however, that the Indemnitee shall have the right to
retain its own counsel to participate in the defense at Indemnitee’s own
expense, subject to Indemnitor’s right to control the defense. The indemnity
obligations under this Section 6 shall not apply to amounts paid in settlement
of any claim, demand, action or other proceeding if such settlement is effected
without the prior express written consent of the Indemnitor, which consent shall
not be unreasonably withheld or delayed. The failure to deliver notice to the
Indemnitor within a reasonable time after notice of any such claim or demand, or
the commencement of any such action or other proceeding shall not relieve such
Indemnitor of all liability to the Indemnitee under this Section 6 with respect
thereto, but if such failure is prejudicial to the Indemnitor’s ability to
defend such claim, demand, action or other proceeding, and if such prejudice
results in liabilities that may have been avoided or reduced if timely notice
had been given, then the Indemnitor shall be relieved of said part of the
liabilities. The Indemnitor may not settle or otherwise consent to an adverse
judgment in any such claim, demand, action or other proceeding, that diminishes
the rights or interests of the Indemnitee without the prior express written
consent of the Indemnitee, which consent shall not be unreasonably withheld or
delayed. The Indemnitee, its employees and agents, shall reasonably cooperate
with the Indemnitor and its legal representatives in the investigation of any
claim, demand, action or other proceeding covered by this Section 6.
6.2    Insurance. Each Party shall maintain, at all times during the Term,
adequate and appropriate insurance coverage from one or more reputable insurance
companies, each rated A- or better by AM Best and licensed to do business in the
United States. Such insurance shall include products/completed operations
coverage with limits of liability of no less than [redacted]* per
occurrence/claim and in the aggregate. Each Party shall, at the other Party’s
request, furnish to the other Party a certificate of insurance.
6.3    Attorneys’ Fees. If suit is filed to enforce any right granted in this
Agreement, the substantially prevailing Party shall be entitled to recover its
costs, disbursements and reasonable attorneys’ fees from the other Party. The
Party who is awarded a net recovery against the other shall be deemed the
substantially prevailing Party unless such other Party has previously


13




* Certain material has been omitted pursuant to a request for confidential
treatment. Such omitted material has been filed separately with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------




made a bona fide offer of payment in settlement and the amount of recovery is
the same or less than the amount offered in settlement. Reasonable attorneys’
fees may be recovered regardless of the forum in which the dispute is heard,
including an appeal.
6.
LIABILITY AND LIMITATIONS

7.1    Actual Damages. EXCEPT WITH RESPECT TO A BREACH OF SECTION 5 OR A PARTY’S
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, IN NO EVENT OR INSTANCE SHALL EITHER
PARTY BE LIABLE TO THE OTHER PARTY FOR SPECIAL, INCIDENTAL, CONSEQUENTIAL,
PUNITIVE OR EXEMPLARY DAMAGES OR OTHER INDIRECT DAMAGES, INCLUDING, LOSS OF
PROFIT OR LOSS OF BUSINESS GOODWILL, ARISING FROM OR RELATING TO THIS AGREEMENT,
WHETHER BASED UPON WARRANTY, CONTRACT, TORT, NEGLIGENCE, STRICT LIABILITY OR
OTHERWISE, REGARDLESS OF ANY NOTICE OF SUCH DAMAGES. NOTHING IN THIS SECTION 7.1
IS INTENDED TO LIMIT OR RESTRICT THE OBLIGATION TO PAY INDEMNIFICATION CLAIMS OF
EITHER PARTY UNDER THIS AGREEMENT RELATED TO AMOUNTS DUE THIRD PARTIES
7.2    Limitations. IN RECOGNITION OF THE RELATIVE RISKS AND BENEFITS ASSOCIATED
WITH THE SERVICES TO BE PROVIDED HEREUNDER, THE RISKS HAVE BEEN ALLOCATED
BETWEEN THE PARTIES SUCH THAT CUSTOMER AGREES, TO THE FULLEST EXTENT PERMITTED
BY LAW, TO LIMIT THE LIABILITY OF ALBEMARLE TO CUSTOMER FOR ANY AND ALL CLAIMS,
LOSSES, COSTS, OR DAMAGES OF ANY NATURE WHATSOEVER, ARISING FROM ANY CAUSE OR
CAUSES WHATSOEVER, OTHER THAN ALBEMARLE’S BREACH OF SECTION 5 AND ALBEMARLE’S
INDEMNIFICATION OBLIGATIONS UNDER SECTION 6 TO PAY THIRD PARTY CLAIMS, SO THAT
THE TOTAL AGGREGATE LIABILITY OF ALBEMARLE HEREUNDER SHALL NOT EXCEED THE PRICE
PAID TO ALBEMARLE FOR THE SPECIFIC SUBJECT BATCH OR BATCHES BASED ON THE PER
KILOGRAM PRICE AND VOLUME OF THE SUBJECT BATCH OR BATCHES OF PRODUCT. SUCH
CLAIMS AND CAUSES INCLUDE NEGLIGENCE, PROFESSIONAL ERRORS OR OMISSIONS, STRICT
LIABILITY, BREACH OF CONTRACT OR WARRANTY.
8.
TERM AND TERMINATION

8.1    Term. Subject to earlier termination as provided herein, the term of this
Agreement (“Term”) shall commence on the Effective Date and continue for an
initial term that is the longer of the period ending on (i) the fifth
anniversary of the Effective Date or (ii) the date Customer has fulfilled its
delivery obligations under the BARDA Contract, if the BARDA Contract is awarded
to the Customer prior to the fifth anniversary of the Effective Date. Thereafter
this Agreement shall renew for successive one (1) year renewal terms until
either Party provides the other Party with advance written notice of non-renewal
at least ninety (90) days prior to the expiration of the then-current term.
8.2    Applicability of FAR Clauses. Notwithstanding any other terms of this
Agreement, for orders placed under this Agreement that relate to a Government
Contract, the following clauses of the Federal Acquisition Regulation ("FAR"),
as modified to identify the Parties to this Agreement and carry out the purpose
of those clauses, shall govern the rights and obligations of the Parties:
52.242-15 Stop-Work Order, 52.249-2 Termination for Convenience of the
Government (Fixed-Price), 52.249-8 Default (Fixed-Price Supply and Service).
8.3    Termination for Default. Subject to the provisions of Section 8.2, a
Party may terminate this Agreement by written notice to the other Party after
the breach of any provision of this Agreement by the other Party, if the other
Party has not cured such breach within sixty (60)


14




* Certain material has been omitted pursuant to a request for confidential
treatment. Such omitted material has been filed separately with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------




days after written notice thereof from the non-breaching Party; provided that,
if Customer receives a notice of default from a Government Entity pursuant to a
Government Contract, and such default was caused by Albemarle or its
subcontractors, Customer may terminate this Agreement if Albemarle does not cure
the default within the period required by the Government Contract. Customer
shall provide satisfactory evidence to Albemarle of any such notice of default
(promptly when received by Customer), all information evidencing that any such
default was caused by Albemarle or its subcontractor, and satisfactory evidence
of any applicable time periods within which a cure must be completed.
8.4    Termination for Insolvency. This Agreement may be terminated by a Party
upon written notice to the other Party if (a) the other Party shall make an
assignment for the benefit of its creditors, file a petition in bankruptcy,
petition or apply to any tribunal for the appointment of a custodian, receiver
or trustee for it or a substantial part of its assets, or shall commence any
proceeding under any bankruptcy, reorganization, readjustment of debt,
dissolution or liquidation law or statute of any jurisdiction, whether now or
hereafter in effect; or (b) if there shall have been filed against the other
Party any such bona fide petition or application, or any such proceeding shall
have been commenced against it, in which an order for relief is entered or that
remains undismissed or unstayed for a period of ninety (90) days or more; or (c)
if the other Party consents to, approves of or acquiescences in any such
petition, application or proceeding or order for relief or the appointment of a
custodian, receiver or trustee for it or any substantial part of its assets, or
shall suffer any such custodianship, receivership or trusteeship to continue
undischarged or unstayed for a period of ninety (90) days or more; or (d)
anything analogous to any of the foregoing occurs in any applicable
jurisdiction. Termination shall be effective upon the date specified in such
notice.
8.5    BARDA Approval of Subcontracts; Suspension or Termination by Action of
Government Entity. Under the BARDA Contract, BARDA has the right to approve any
subcontract entered into by Customer for goods or services to be supplied for
the BARDA Contract, including this Agreement. Customer shall supply a copy of
this Agreement to BARDA and endeavor to obtain BARDA’s approval of this
Agreement as a subcontract to the BARDA Contract. In the event that BARDA does
not approve this Agreement, Customer shall so notify Albemarle in writing,
specifying the reasons for BARDA’s rejection of this Agreement.  Albemarle shall
then have ninety (90) days from the receipt of said notice to remedy the
section(s) of this Agreement that were the subject of BARDA’s disapproval.  In
such an event, Customer agrees to use good faith efforts to modify and/or amend
this Agreement with Albemarle for the purpose of meeting BARDA’s approval.  In
the event Albemarle fails to remedy the section(s) of this Agreement that were
the subject of BARDA’s disapproval within said ninety (90) days of its receipt
of written notification from Customer, Customer shall have the right to
terminate this Agreement. In addition, subject to the provisions of Section 8.2,
if any applicable Government Entity issues a stop work order or otherwise
suspends, modifies or terminates Customer’s Government Contract, and such action
affects the scope of work under this Agreement, Customer may require Albemarle
to immediately stop all, or any part, of the work called for by this Agreement
as required by the Government Entity’s stop work order, modification, suspension
or termination, written evidence of which shall be provided to Albemarle
promptly upon receipt of same by Customer. Albemarle shall immediately comply
with the terms of such order as specified by Customer and take all reasonable
steps to minimize the incurrence of costs allocable to the work covered by the
stop work order or termination. Where work has been suspended, but not
terminated, Albemarle shall not resume work unless specifically directed to do
so by Customer. Albemarle shall be paid for work and reimbursed for all
reasonable costs incurred by Albemarle up to the termination of the Agreement,
not to exceed the aggregate Price for the most recent order of Product not yet
delivered. Where the Government Entity orders a termination for convenience,


15




* Certain material has been omitted pursuant to a request for confidential
treatment. Such omitted material has been filed separately with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------




that work may be terminated for convenience by Customer upon submission to
Albemarle of written evidence of any such termination for convenience. If any
suspension hereunder continues for one hundred eighty (180) days, Albemarle
shall have the right to terminate this Agreement and to be paid for all work
performed and reimbursed for all costs incurred up to the termination date. In
the event of a termination pursuant to this Section 8.5, Customer will reimburse
Albemarle for all costs reasonably related to decommissioning of the Facility,
or its subcontractor’s facility, together with all costs for waste disposal,
cleaning and mothballing incurred by Albemarle or its subcontractor as a result
of said termination.
8.6    Effect of Termination. All rights and obligations under this Agreement
shall terminate immediately upon any termination or expiration of this
Agreement, except however, the rights and obligations set forth in the following
Sections shall survive any termination of this Agreement3.5 (with respect to
Product shipped during the Term), 5 (“Confidentiality”), 6.1.1-6.1.3
(“Indemnity”), 7 (“Liability and Limitations”), 8.2 (“Applicability of FAR
Clauses”), 8.5 (“Suspension or Termination by Action of Government Entity”), 8.6
(“Effect of Termination”), 9 (“Warranty”), 10 (“Regulatory”), 11 (“Flow Down
Provisions”) (to the extent required by Applicable Law) and 12 (“General
Provisions”). In addition, upon termination, Albemarle will immediately deliver
to Customer copies of all records, equipment, and other items or information in
its possession that are the property of Customer, as well as, upon providing
Albemarle with written evidence of the applicable Government Entity’s
requirement, all necessary documentation relating to Albemarle’s work that
Customer may require to perform its Government Contract. Similarly, upon
termination, Customer will immediately deliver to Albemarle copies of all
records, equipment, and other items or information in its possession that are
property of Albemarle. Upon termination or expiration Upon termination or
expiration of this Agreement Customer may request of Albemarle to transfer to
Customer, any of its Affiliates, the documentation exclusively related to the
Product used by Albemarle in the provision of the services for the Product
(“Technology Transfer”) which Albemarle has not previously shared with Customer.
Such Technology Transfer shall include transfer of all the documentation
required to manufacture the Product in accordance with the Specifications and
the Quality Agreement, but shall exclude only Albemarle Confidential Information
related to Albemarle’s equipment or process technology. Specifically, batch
records are not to be copied for the purposes other than for Customer’s
regulatory, compliance and government oversight purposes only. Customer shall
pay Albemarle for such Technology Transfer (at Albemarle’s then-standard rates)
and reimburse Albemarle for reasonable out-of-pocket expenses incurred in
providing such Technology Transfer).
9.
WARRANTY

Albemarle represents and warrants that (a) the Product sold hereunder shall at
the time of completion of the manufacture of the Product, as well as immediately
prior to shipping to Customer’s micronizing subcontractor, conform to the
Specifications and be manufactured in accordance with Applicable Law and shall
not be adulterated, misbranded or mislabeled within the meaning of Applicable
Law; (b) any services performed by Albemarle hereunder shall be performed in
accordance with Applicable Law and in a professional and workmanlike manner in
accordance with industry standards; (c) neither Albemarle nor any of its
Affiliates or subcontractors or their respective employees, consultants or other
personnel have been debarred, is subject to debarment, suspension, proposed for
debarment, or voluntarily excluded from participation in transactions by the
Federal government nor will use in any capacity, in connection with the
performance of its obligations or the exercise of its rights under this
Agreement, any individual or entity who has been debarred, suspended or proposed
for debarment by the Federal government or pursuant to Section


16




* Certain material has been omitted pursuant to a request for confidential
treatment. Such omitted material has been filed separately with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------




306 of the FFDCA or who is the subject of a conviction described in such
section; (d) Customer shall receive good title to the Product, free and clear of
liens or other encumbrances; and (e) Albemarle shall manufacture Product
exclusively for Customer. However, except as provided in this Section 9 and
Section 2.6, Albemarle makes no other warranty of any kind, whether express or
implied, including no warranty of merchantability or fitness for any particular
purpose. Further, to the extent that the Product conforms to its applicable
Specifications, Customer assumes all risk and liability for results obtained by
the use of the Product covered by this Agreement, whether used singly or in
combination with other products, except as provided in Section 6.1.2 with
respect to third party claims.
10.
REGULATORY

10.1    Upon a request by any properly authorized officer or employee of the FDA
or any equivalent state regulatory body or any Regulatory Authority, Albemarle
shall permit such officer or employee, at reasonable times, to have access to,
copy and verify any records and reports in Albemarle’s possession or under
Albemarle’s custody or control relating to the Product, and shall submit such
records or reports (or copies thereof) upon FDA or any other regulatory request,
to the FDA or such Regulatory Authority. Albemarle shall provide the Customer
with prompt notice of any such request. Albemarle shall maintain all records
related to its activities under this Agreement in accordance with Applicable Law
or any record keeping obligation as set forth in a Government Contract of which
Customer informs Albemarle in writing.
10.2    Each Party shall promptly advise the other of any safety or toxicity
problem of which either Party becomes aware regarding the Product. Customer
shall have the sole right to initiate a recall or take any other action with
respect to Product once delivered by Albemarle to Customer or its designee.
10.3    Albemarle shall not file, support or maintain a DMF or any foreign
equivalent for the Product except with Customer’s prior written consent.
10.4    Albemarle shall, upon Customer’s reasonable request, promptly assist
Customer with any regulatory matters related to the Product or this Agreement,
which may include responding to Customer’s reasonable requests, providing all
CMC information, assisting Customer by providing any information reasonably
available to Albemarle, and granting Customer a right of reference or use to
relevant data.
6.
FLOW DOWN PROVISIONS

With regard to any Firm Order under this Agreement that relates to a Government
Contract, Customer and Albemarle agree that the FAR clauses and other provisions
contained in Exhibit F, as well as any other clauses required by law or
regulation, shall be binding on Albemarle and shall be enforceable against
Albemarle by Customer, either directly or acting on behalf of the applicable
Government Entity. Clauses incorporated by reference shall have the same force
and effect as if they were given in full text. The provisions of this Section 11
and such flowdown clauses shall take precedence over any conflicting provision
of this Agreement. In addition, Albemarle agrees that it will use reasonable
effort to supply Customer with information or support from Albemarle required in
order for Customer to comply with its obligations under the relevant Government
Contract. Together with any such request for information submitted to Albemarle,
Customer will provide Albemarle with a copy of the documentation pursuant to
which it believes it requires Albemarle’s assistance in meeting its obligations
under the relevant Government Contract.


17




* Certain material has been omitted pursuant to a request for confidential
treatment. Such omitted material has been filed separately with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------




7.
GENERAL PROVISIONS

7.1    Notices. Any consent, notice or report required or permitted to be given
or made under this Agreement by one of the Parties to the other shall be in
writing and addressed to such other Party at its address indicated below, or to
such other address as the addressee shall have last furnished in writing to the
addressor, and shall be effective upon receipt by the addressee.
If to SIGA:    If to Albemarle:
SIGA Technologies, Inc.    Albemarle Corporation
4575 SW Research Way, Suite 110            4350 Congress Street, Suite 700
Corvallis, Oregon 97333                Charlotte, North Carolina 28209
Attention: Contracts                    Attention: VP Fine Chemicals


With a copy to:                    With a copy to:
SIGA Technologies, Inc.                Albemarle Corporation
27 East 62nd Street                    451 Florida Street
New York, NY 10065                    Baton Rouge, Louisiana 70801
Attention: General Counsel                Attention: General Counsel


7.2    Assignment. Neither Party may assign or otherwise transfer this Agreement
or any right or obligation hereunder (whether voluntarily, by operation of law
or otherwise), without the prior express written consent of the other Party,
which consent shall not be unreasonably withheld or delayed. Any instance of a
Party selling all or substantially all of its assets (including, without
limitation, Customer selling all or substantially all of its rights to the
marketing or production of the Product or the FDP), or all or substantially all
of the assets of all divisions and departments providing or receiving Product or
services (as applicable) hereunder, shall not be construed as an assignment of
this Agreement. Additionally, the sale by a Party’s shareholders of a
controlling interest in the outstanding stock of such Party shall similarly not
be considered an assignment of this Agreement, and in either instance, this
Agreement shall remain in full force and effect and shall be binding upon, and
inure to the benefit of, the successor or assignee of such Party, provided that,
any permitted successor or assignee shall assume all obligations of its assignor
under this Agreement and prior to any such sale of assets or of ownership
interest, such proposed successor or assignee confirms in writing to the
non-assigning Party that it can meet the obligations of the assigning Party
under this Agreement). Any purported assignment or transfer in violation of this
Section 12.2 shall be void.
7.3    Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to the
conflicts of law principles thereof.
7.4    Construction. This Agreement will be fairly interpreted in accordance
with its terms and without any strict construction in favor of or against any
Party.
7.5    Severability. Whenever possible, each provision of this Agreement, shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision shall be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provisions or the remaining provisions of this Agreement.
7.6    Counterparts; Facsimile. This Agreement may be executed in counterparts,
all of which together shall constitute one and the same instrument. Signing and
delivery of this


18




* Certain material has been omitted pursuant to a request for confidential
treatment. Such omitted material has been filed separately with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------




Agreement may be evidenced by a facsimile/telecopy/PDF transmission of the
signed signature page to the other Party.
7.7    Headings. The captions to the sections hereof are not a part of this
Agreement, but are merely guides or labels to assist in locating and reading the
sections hereof.
7.8    Independent Contractors. Each Party hereby acknowledges that the Parties
shall be independent contractors and that the relationship between the Parties
shall not constitute a partnership, joint venture or agency. Neither Party shall
have the authority to make any statements, representations or commitments of any
kind, or to take any action, which shall be binding on the other Party, without
the prior consent of the other Party to do so.
7.9    Waiver. The waiver by a Party of any right hereunder, or of any failure
to perform or breach by the other Party hereunder, shall not be deemed a waiver
of any other right hereunder or of any other breach or failure by the other
Party hereunder whether of a similar nature or otherwise.
7.10    Entire Agreement. This Agreement (which includes its Exhibits and the
Quality Agreement) contain the entire understanding of the Parties with respect
to the subject matter hereof. All other express or implied representations,
understandings and agreements with respect to the subject matter hereof, either
oral or written, heretofore made, including without limitation the Prior CDA,
are expressly superseded by this Agreement; provided, however, that the CDA
(amended as provided herein),the Prior Commercial Manufacturing Agreement shall
expressly survive. This Agreement may be amended, or any term hereof modified,
only by a written instrument duly executed by both Parties.
7.11    Dispute Resolution. In the event there is a dispute between the Parties
with respect to this Agreement, the Parties, prior to instituting any court
action, shall, if requested by either Party in writing, mediate their dispute
before one mutually agreed upon impartial mediator in a mutually agreed upon
location, within thirty (30) days after such request. Mediation fees, if any,
shall be divided equally between the Parties. If the dispute is not resolved
within thirty (30) days of initiation of mediation, either Party may bring suit
in any court of competent jurisdiction.
 
[Remainder of Page Intentionally Left Blank]


19




* Certain material has been omitted pursuant to a request for confidential
treatment. Such omitted material has been filed separately with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.


                        
SIGA TECHNOLOGIES, INC.
By: /s/ Daniel J. Luckshire______ _________
Name: Daniel J. Luckshire_ _______ ______
Title: CFO____ __________ ___________
Date: 10/5/2018 _______________________




ALBEMARLE CORPORATION
By: /s/ Scott Martin_____________________
Name: Scott Martin____ _______________
Title: President, FCS________ __________
Date: 10/12/2018 ______________________


20




* Certain material has been omitted pursuant to a request for confidential
treatment. Such omitted material has been filed separately with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------




EXHIBIT A
PRODUCT CHEMICAL STRUCTURE




Name: Tecovirimat Monohydrate


Chemical Name: [redacted]*


Chemical Structure:


  
[redacted]*


21




* Certain material has been omitted pursuant to a request for confidential
treatment. Such omitted material has been filed separately with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------




EXHIBIT B
Micronized Product Testing
Samples for analysis by FP14.SG, only, will be provided by Customer through its
drug product service provider and data will be provided to Customer in the form
of a COA.


Table 1: Micronized Product Anaylsis
Test
Method
Acceptance Criteria



[redacted]*


Albemarle will perform stability testing on micronized Product.
Samples of micronized Product will be provided to Albemarle where they will be
staged according to established protocols and analyzed based on the
specifications outlined in Table 2. The results will be provided on a quarterly
basis.


Table 2: Micronized Product Specification for Stability
Test
Method
Acceptance Criteria



[redacted]*


22




* Certain material has been omitted pursuant to a request for confidential
treatment. Such omitted material has been filed separately with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------




[redacted]*


23




* Certain material has been omitted pursuant to a request for confidential
treatment. Such omitted material has been filed separately with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------








EXHIBIT C
Specifications
ST-246 Drug Substance Specification for Commercial Production
PRODUCT SPECIFICATIONS
Table 1: Un-Micronized
Test
Method
Acceptance Criteria



[redacted]*


24




* Certain material has been omitted pursuant to a request for confidential
treatment. Such omitted material has been filed separately with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------








[redacted]*




25




* Certain material has been omitted pursuant to a request for confidential
treatment. Such omitted material has been filed separately with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------








Table 2: Un-Micronized Product Specification for Stability
Test
Method
Acceptance Criteria



[redacted]*










26




* Certain material has been omitted pursuant to a request for confidential
treatment. Such omitted material has been filed separately with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------




EXHIBIT D
Stability Study
Stability Program Per ICH Guidelines for 84 months
1)
The [redacted]* Stability Testing activities as per established protocols would
be undertaken for the micronized Product from [redacted]* batch of the
micronized Product produced each calendar year. Customer has responsibility to
provide Albemarle with micronized Product. The responsibilities of Albemarle
would include:

a.
Protocol writing, with corresponding Customer approval in accordance with the
Quality Agreement;

b.
Sample preparation/staging in stability chamber ovens, with corresponding
Customer approval in accordance with the Quality Agreement;

c.
Analysis per the stability protocols within time period in accordance with the
Albemarle SOPs and the Quality Agreement;

d.
Report writing using format mutually agreed upon with the Customer.



2)
The [redacted]* Stability Testing activities as per established protocols would
be undertaken for the unmicronized Product from [redacted]* batch of the
unmicronized Product produced each calendar year. The responsibilities of
Albemarle would include:

a.
Protocol writing, with corresponding Customer approval in accordance with the
Quality Agreement;

b.
Sample preparation/staging in stability chamber ovens, with corresponding
Customer approval in accordance with the Quality Agreement;

c.
Analysis per the stability protocols within time period in accordance with the
Albemarle SOPs and the Quality Agreement;

d.
Report writing using format mutually agreed upon with the Customer.







27




* Certain material has been omitted pursuant to a request for confidential
treatment. Such omitted material has been filed separately with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------




EXHIBIT E
QUALITY AGREEMENT
[Quality Agreement will be referenced here]








28




* Certain material has been omitted pursuant to a request for confidential
treatment. Such omitted material has been filed separately with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------




EXHIBIT F
Flow-down Provisions
The following Federal Acquisitions Regulation (FAR) clauses are incorporated by
reference as if in full text. By acceptance of this Agreement, Albemarle
certifies that it is supplying only Commercial Items as that term is defined in
FAR 2.101 and understands that Customer has relied on that certification. The
effective version of each provision shall be the same version as that which
appears in Customer’s prime contract, or higher-tier subcontract under which
this is a subcontract. In all clauses listed herein, the terms “Government,”
“Contracting Officer” and “Contractor” shall be revised to suitably identify the
contracting parties herein and affect the proper intent of the provision.
“Subcontractor”, however, shall mean “Albemarle’s Subcontractor” under this
subcontract. Notwithstanding the foregoing, in the clauses whose subject matter
is intellectual property including, but not limited to patents and rights in
data, and “Security Requirements,” the terms “Government,” “Contracting Officer”
and equivalent phrases shall retain the means as set forth in FAR.


52.203-13, Contractor Code of Business Ethics and Conduct
52.203-16 Preventing Personal Conflicts of Interest
52.219-8, Utilization of Small Business Concerns
52.222-21 Prohibition of Segregated Facilities
52.222-26, Equal Opportunity
52.222-35, Equal Opportunity for Veterans
52.222-36, Affirmative Action for Workers with Disabilities
52.222-37 Employment Reports on Veterans
52.222-40, Notification of Employee Rights Under the National Labor Relations
Act
52.222-50, Combating Trafficking in Persons
52.227-2 Notice and Assistance Regarding Patent and Copyright Infringement
52.232-40 Providing Accelerated Payments to Small Business Subcontractors
52.244-6 Subcontracts for Commercial Items
 
 
B. HHS Clauses:
 
HHSAR 352.203-70 Anti Lobbying
HHSAR 352.222-70 Contractor Cooperation in Equal Employment Opportunity
Investigations
HHSAR 352.223-70 Safety and Health


PROHIBITION ON CONTRACTOR INVOLVEMENT WITH TERRORIST ACTIVITIES
Albemarle acknowledges that U.S. Executive Orders and Laws, including but not
limited to E.O. 13224 and Pub. L. 107-56, prohibit transactions with, and the
provision of resources and support to, individuals and organizations associated
with terrorism. It is the legal responsibility of the Albemarle to ensure
compliance with these Executive Orders and Laws. This clause must be included in
all subcontracts issued under this Agreement.


 


29




* Certain material has been omitted pursuant to a request for confidential
treatment. Such omitted material has been filed separately with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------






EXHIBIT G
List of Approved Laboratories per Section 2.6


[redacted]*




30




* Certain material has been omitted pursuant to a request for confidential
treatment. Such omitted material has been filed separately with the Securities
and Exchange Commission.



--------------------------------------------------------------------------------






EXHIBIT H
List of Qualified Raw Material Vendors per Section 2.8






Approved Raw Material Vendors for tecovirimat monohydrate Drug Substance
Raw Material
Approved Vendor



[redacted]*


















31




* Certain material has been omitted pursuant to a request for confidential
treatment. Such omitted material has been filed separately with the Securities
and Exchange Commission.

